Title: From James Madison to Congress, 9 March 1812
From: Madison, James
To: Congress


March 9th 1812
I lay before Congress copies of certain Documents, which remain in the Department of State. They prove that at a recent period, whilst the United States, notwithstanding the wrongs sustained by them, ceased not to observe the laws of peace and neutrality towards Great Britain; and in the midst of amicable professions and negociations on the part of the British Government, through its public Minister here; a secret Agent of that Government was employed in certain States, more especially at the Seat of Government in Massachusetts, in fomenting disaffection to the constituted authorities of the nation; and in intrigues with the disaffected, for the purpose of bringing about resistance to the laws, and eventually, in concert with a British force, of destroying the Union and forming the Eastern part thereof, into a political connection with Great Britain.
In addition to the effect which the discovery of such a procedure ought to have on the public Councils; it will not fail to render more dear to the hearts of all good Citizens, that happy Union of these States, which, under divine providence, is the guaranty of their liberties, their safety, their tranquility, and their prosperity.
James Madison
